Citation Nr: 0216642	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for residuals 
of surgery in June 1990 for low grade astrocytoma of the 
spinal cord to include a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition, all claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied benefits under 38 U.S.C. § 1151 for 
residuals of surgery in June 1990 for low grade astrocytoma 
of the spinal cord to include a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition, all claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.

The Board remanded the case in January 2000 for further 
development of the evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the RO notified the veteran in a letter dated 
in April 2000 what evidence was needed to establish 
entitlement to the claim for benefits under 38 U.S.C. § 1151.  
In the April 2000 letter, the RO also informed the veteran 
what information or evidence was needed from him, namely, any 
private medical evidence pertinent to treatment for the 
claimed conditions, particularly clinical records from Dr. R. 
Alvarez, from whom the veteran had submitted one examination 
report with an opinion.  The RO provided the veteran with 
forms to authorize the release of private medical records 
that VA would attempt to obtain on his behalf.  The RO 
notified the veteran of the specific provisions of the VCAA 
in the August 2002 supplemental statement of the case.  
Accordingly, the Board concludes that the requirements of the 
VCAA have been met in this case, and the adjudication of this 
appeal poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.



FINDINGS OF FACT

1.  Current disabilities to include complaints of a bilateral 
leg condition, back disorder, and loss of anal and bladder 
control, most recently diagnosed as a residual incomplete 
spinal cord injury with spastic paraparesis, were caused by a 
parasitic infection, schistosomiasis, which the veteran 
contracted by swimming in the waters in Puerto Rico in which 
the parasite is endemic.

2.  A nervous condition, most recently diagnosed as 
adjustment disorder with mixed anxiety and depressed mood, 
chronic, is related to physical impairments resulting from 
schistosomiasis.

3.  A surgical procedure performed in June 1990 at a VAMC did 
not cause or worsen the disabilities resulting from 
schistosomiasis but rather likely alleviated some of the 
disabling effects of the schistosomiasis including the degree 
of severity or the extent of T6 paraplegia.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for residuals of surgery in June 1990 for low grade 
astrocytoma of the spinal cord to include a bilateral leg 
condition, back disorder, loss of anal and bladder control, 
and a nervous condition, all claimed to be the result of VA 
medical treatment have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran was admitted to the VA medical center (VAMC) in 
Los Angeles on May 24, 1990, having been transferred from a 
VAMC in Phoenix.  The veteran reported the onset of decreased 
sensation and a feeling of "warmth" over the right foot 
about a year earlier, which had since progressed up his 
entire right leg and hip.  He also had some problems with 
urination, indicating that he could not "feel it," and had 
episodes of incontinence.  He also complained of 
constipation.

A May 1990 note by the neurosurgery chief resident gave the 
veteran's history as a progressive numbness and paresthesia 
starting about one year earlier in the right ankle and 
spreading over the entire right leg, now involving the 
perianal and scrotal areas.  He now had mild right leg 
weakness, definite urgency and sexual dysfunction but denied 
any pain.  Examination noted gross right lower extremity 
atrophy, with decreased sensation to light touch and pin 
prick over the entire right leg and perianal area.  MRI 
revealed a lesion in the mid-thoracic region of the spinal 
cord.  The doctor noted that the history and MRI findings 
were consistent with a low grade astrocytoma of the cord, and 
surgical biopsy, exploration and excision were planned.  The 
risks of surgery were explained to the veteran and included 
bleeding, infection, reoperation, nerve or blood vessel 
damage, loss of use of legs, bladder or bowel dysfunction, 
paralysis, either temporary or permanent, stroke, heart 
attack or death.  The veteran indicated he understood and 
wished to proceed and signed a consent form.

He underwent a laminectomy T5 through T7 with exploration and 
biopsy, described as uneventful, of a spinal cord mass which 
was shown on biopsy to be a low grade astrocytoma.  The 
veteran tolerated the procedure well and had gross movement 
of both lower extremities directly postoperative.  He did 
complain of some slight decrease in sensation in his right 
leg from his preoperative condition.  The veteran's strength 
in his right lower extremity continued to improve over the 
next few days, and he was eventually ambulating with a 
walker.  He complained of an inability to feel urination but 
this was noted to also be his preoperative condition.  At 
discharge, he was ambulating with a walker, was eating a 
regular diet, and was afebrile.  His condition was "good."

A microscopic diagnosis on tissue examination of minute 
tissue fragments (thoracic spinal cord) showed mild and 
chronic acute myelitis with edema, the etiology for which was 
inapparent.  To be considered were parasitic infestation 
(e.g., schistosomiasis) or viral infection (e.g., HTLV-I) but 
it was noted that the anatomic changes should be correlated 
with the clinical findings.

In August 1997, the veteran submitted a private doctor's 
statement from Dr. R. Alvarez, dated in July 1997.  This 
report included a review of the veteran's medical history, 
and the doctor noted that following the surgery by VA in May 
1990, the veteran developed worsening weakness in the right 
leg and eventual paresis.  He received physical therapy but 
ended up with residual disability.  He lost the tone of his 
urinary sphincter and his anal sphincter with residual 
urinary and fecal incontinence.  Currently, the veteran 
complained of nervousness, anxiety and depression, and a 
chronic persistent pain in his back with irradiation to his 
neck.  Physical examination showed lumbosacral and thoracic 
myositis, cervical myositis, and pain upon flexion of the 
lumbosacral spine.  He had weakness of the legs upon motion, 
as well as tremors, lack of control, and proprioception.  He 
had decreased sensation of the right leg and dysesthesia in 
the area of the anterior chest wall, back and thoracic areas.  
The assessment was:

1.  Status post spinal cord surgical 
decompression of a spinal cord tumor -- 
schistosomiasis;

2.  Residual spasticity with weakness and 
paraparesis;

3.  Loss of sphincter control; and

4.  Depression -- anxiety.

The doctor noted that the veteran had severe disability that 
consisted of paraparesis with loss of sphincter control and 
abnormal ambulation with persistent pain in his back, hips, 
legs and body.  He added the following:

This disability is a consequence of a 
surgical intervention that he had to 
remove a tumor from his spinal cord.  The 
patient developed weakness and decreased 
sensation in the leg after his surgical 
procedure.  This weakness progressively 
got worse and did not respond to physical 
therapy or the treatment options given.  
These physical impairments have caused 
the development of Depression and 
Anxiety, that are also contributing to 
his impairment.

The Board remanded the case in January 2000 to obtain records 
of treatment, if any, following the veteran's discharge from 
the VAMC in June 1990 and the date of Dr. Alvarez's 
examination report in July 1997.  In addition, the Board 
ordered that the veteran undergo a VA examination to 
determine the nature and extent of his claimed residuals of 
the VA surgical treatment during his hospitalization in 
May-June 1990 and an opinion as to the likelihood that the 
veteran was more disabled following the treatment than he 
would have been without the treatment.

In an April 2000 letter to the veteran, the RO requested him 
to inform them whether he had treatment for his claimed 
disabilities since June 1990 and, if so, to provide the name 
and address of any hospitals or doctors providing the 
treatment so that the RO could obtain the records.  The RO 
provided the veteran with a form on which he could authorize 
the release of private medical records.  The RO also informed 
the veteran that it was particularly interested in obtaining 
clinical records from Dr. Alvarez.  In July 2001, the veteran 
returned the release of information form, showing that he had 
been treated at VAMC and enclosing a copy of Dr. Alvarez's 
July 1997 examination report.

The RO obtained VA medical records for the period following 
the veteran's discharge from the Los Angeles VAMC in June 
1990.  Among these was a report from the Phoenix VAMC for a 
period of hospitalization from June 11, 1990, to July 12, 
1990.  The diagnoses included rehabilitation; 
schistosomiasis; paraparesis due to spinal cord tumor due to 
the schistosomiasis; and urinary tract infection, 
asymptomatic.  It was noted that neurosurgeons had confirmed 
that review of the biopsy at a medical facility of the 
University of California, Los Angeles, (UCLA) revealed no 
tumor but rather a lymphocytic infiltrate indicating a 
chronic inflammatory process.  It was further noted that a 
question of a parasitic lesion such as schistosomiasis had 
been raised and that, indeed, this was born out later by 
positive tests for schistosomiasis by the Center for Disease 
Control.  The veteran was seen for outpatient treatment in 
November and December 1990.

In July 2002, the veteran was afforded VA Mental Disorders, 
Rectum and Anus, and Spine examinations.  On the Mental 
Disorders examination, the veteran reported his medical 
history including the surgery performed in 1990 at the Los 
Angeles VAMC.  He stated that he had been unable to work 
since then due to physical limitations secondary to the 
surgical intervention.  He reported the following subjective 
complaints:  He has been feeling anxious, restless, with 
increased tension, with irritability, sad, depressed, with 
insomnia, and with loss of appetite.  There were no abnormal 
findings on mental status examination.  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood, 
chronic.

On the Rectum and Anus examination, the veteran claimed that, 
after the surgery in 1990, he developed multiple problems 
including fecal incontinence.  He claimed fecal urgency and 
occasional incontinence for which he required the use of 
pampers occasionally.  Based on findings on examination, the 
examiner stated, "Although veteran claims intermittent fecal 
incontinence, rectal examination shows adequate tone of anal 
sphincter, no evidence of fecal leakage, and veteran is not 
wearing pampers today."

On the VA Spine examination, the examiner reviewed the 
medical evidence of record including that pertaining to the 
1990 surgery.  In addition to reviewing the veteran's past 
medical history, the examiner recorded the veteran's present 
medical history including his subjective complaints of a 
moderate pain in the mid-back surgical area and low back area 
associated with weakness of the right leg and muscle spasm 
with involuntary tremors.  The veteran also reported constant 
numbness of the right leg; occasional numbness and burning 
sensation of the left leg; frequent swelling of the legs; and 
urinary and fecal incontinence.  Based on findings on 
examination, the examiner rendered the diagnosis of status 
post thoracic laminectomy with biopsy due to schistosomiasis 
with residual incomplete spinal cord injury with spastic 
paraparesis.

With regard to the Board's request in the January 2000 remand 
order that a VA examiner render an opinion as to the 
likelihood that the veteran was more disabled following the 
1990 surgical treatment than he would have been without the 
treatment, the examiner noted that he had carefully reviewed 
the medical records in the claims file as well as the medical 
certificate or examination report of Dr. Alvarez dated in 
July 1997.  The examiner provided a written summary of the 
pertinent medical evidence.  He noted that the veteran had 
given a history of problems of bowel and bladder and weakness 
of the legs prior to surgery.  He noted that the veteran had 
gotten infected with schistosomiasis while bathing as a child 
in rivers in Puerto Rico and that the residuals of that 
disability were reported among the examination findings made 
that day.  He stated that the veteran had given a history of 
bathing in the rivers of Puerto Rico where the parasite, 
schistosomiasis, was endemic.  The examiner rendered the 
opinion that it was not as least as likely as not that the 
veteran was more disabled than he would have been without the 
treatment given at the VAMC.  (In other words, the evidence 
supporting a finding of additional disability fell short of 
being in equipoise, or it was not likely.)  The examiner 
stated that, if had had no surgery, most likely he would have 
ended with complete T6 paraplegia.  The examiner also noted 
that VAMC surgeries and treatment were given with the 
standards of care for the veteran's condition.

In an August 2002 supplemental statement of the case, the RO 
denied the claim for benefits under 38 U.S.C. § 1151 for 
residuals of surgery in June 1990.  The case was returned to 
the Board on appeal.

Analysis.

The veteran seeks benefits under 38 U.S.C. § 1151 for 
residuals of surgery in June 1990 for low grade astrocytoma 
of the spinal cord to include a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition, all claimed to be the result of VA medical 
treatment.  Prior to October 1, 1997, section 1151 provided 
compensation for additional disability resulting from 
hospitalization or medical or surgical treatment furnished by 
VA as if such additional disability were service-connected.  
38 U.S.C.A. § 1151 (West 1991 and Supp. 2002).  A VA 
regulation implementing the law limited the award of 
compensation in such cases to injuries resulting from VA 
negligence or "fault" or from accidents occurring during 
treatment.  38 C.F.R. § 3.358(c)(3) (1994).  This regulation 
was invalidated by the courts as contrary to the statute.  
Brown v. Gardner, 513 U.S. 115, 119 (1994), aff'g Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'g sub nom. Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  In March 1995, VA 
amended the regulation to conform to the Supreme Court 
decision.

Subsequently, section 1151 was amended by Section 422(a) of 
Public Law 104-204, to provide a "fault" requirement, i.e., 
to provide that compensation under section 1151 is payable 
only where disability or death is due to fault on the part of 
VA or to an event not reasonably foreseeable.  The amended 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  The former version of section 1151 did not require 
any showing of fault on the part of VA; it merely required 
that injury or aggravation of injury be "the result of" 
hospitalization or medical or surgical treatment, thereby 
simply imposing the requirement of a "causal connection" 
between the injury or aggravation of an injury and 
hospitalization or medical or surgical treatment.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).

In this case, the veteran's claim for compensation under 
section 1151 was filed in February 1993.  Therefore, the 
former version of the law applies to it as does the version 
of the VA regulation that was amended to comply with the 
Supreme Court decision in Brown v. Gardner.  See 38 C.F.R. 
§ 3.358 (1997).  The former version of section 1151 provided 
in pertinent part, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational 
rehabilitation . . . awarded under any of 
the laws administered by the Secretary, 
or as the result of having submitted to 
an examination under any such 
law, . . . and such injury or aggravation 
results in additional disability to or 
the death of such veteran, disability or 
death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were 
service-connected. . . .

38 U.S.C.A. § 1151 (West 1991).  The applicable VA regulation 
provided in pertinent part, 

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.

 . . . 

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(a), (b) (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the 
evidence relevant to whether or not the a bilateral leg 
condition, back disorder, loss of anal and bladder control, 
and a nervous condition, are the result of the VA 
hospitalization and medical or surgical treatment 
administered in May-June 1990 at the Los Angeles VAMC 
consists primarily of the opinions of Dr. Alvarez and the 
July 2002 VA examiner.

Dr. Alvarez indicated that paraparesis with loss of sphincter 
control and abnormal ambulation with persistent pain in the 
back, hips, legs and body were a consequence of the surgical 
intervention to remove a tumor from the veteran's spinal cord 
and that these physical impairments have caused the 
development of depression and anxiety.  The VA examiner, on 
the other hand, noted that review of the biopsy at UCLA 
revealed no tumor but rather a lymphocytic infiltrate later 
confirmed by the Center for Disease Control to be 
schistosomiasis.  The VA examiner attributed the veteran's 
current disabilities to the schistosomiasis rather than to 
the surgical intervention.

The VA examiner rendered the opinion that it was "not as 
least as likely as not" (or that it was not likely) that the 
veteran was more disabled than he would have been without the 
treatment given at the VAMC.  The examiner stated that, if 
the veteran had had no surgery, most likely he would have 
ended up with complete T6 paraplegia.  Dr. Alvarez noted that 
the Center for Disease Control had confirmed "the presence 
of Schistosomiasis with inflammation in the surrounding 
tissue."  However, he indicated that the veteran's physical 
impairments were the result of the surgical intervention by 
VA rather than the result of the parasitic infection, 
schistosomiasis, itself.

For the following reasons, the Board finds that the opinion 
of the VA examiner is more probative and persuasive as to the 
cause of the veteran's current disabilities than the 
statements of Dr. Alvarez.  First, the VA examiner based his 
opinion on a thorough review of all the pertinent medical 
evidence in the claims file, whereas Dr. Alvarez's report 
reflects a more limited awareness of the complete medical 
history.  For example, Dr. Alvarez's report does not reflect 
that he knew of the review of the biopsy at UCLA.  Second, 
although noting that the Center for Disease Control had 
confirmed the presence of schistosomiasis, Dr. Alvarez does 
not provide any reasons for his opinion that the veteran's 
current disabilities were due to the surgical intervention at 
the VAMC rather than to the schistosomiasis.  To the 
contrary, the VA examiner noted that the veteran complained 
of the same symptoms before the surgery as he did after the 
surgery, and evidence in support of his conclusion that it 
was the parasitic infection that causes the veteran 
disabilities and not the surgery which was the means by which 
the diagnosis of parasitic infection was confirmed.  Finally, 
the VA examiner noted that it was more likely that the 
surgery served to alleviate the disabling effects of the 
schistosomiasis rather than worsen them, noting that if the 
veteran had had no surgery, most likely he would have ended 
up with complete T6 paraplegia.  In contrast to the VA 
examiner's detailed report which is based on the medical 
evidence of record, Dr. Alvarez provided only a bare 
conclusion, without any explanation based on the evidence as 
to the basis for his conclusion.

Accordingly, the Board finds the VA examiner's opinion more 
persuasive and probative than it does Dr. Alvarez's opinion 
and concludes that the preponderance of the evidence is 
against the claim that a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition are the result of surgery in June 1990 for low 
grade astrocytoma of the spinal cord.  Therefore, the claim 
for benefits under 38 U.S.C. § 1151 for disabilities 
resulting from VA medical treatment must be denied.


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for residuals 
of surgery in June 1990 for low grade astrocytoma of the 
spinal cord to include a bilateral leg condition, back 
disorder, loss of anal and bladder control, and a nervous 
condition, all claimed to be the result of VA medical 
treatment, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

